Case 19-47030      Doc 9   Filed 12/02/19 Entered 12/02/19 13:28:25         Main Document
                                        Pg 1 of 1


                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

In re:                                     ) Case No. 19-47030-705
                                           ) Honorable Charles E. Rendlen III
HH ST. LOUIS RAILWAY LP,                   ) Chapter 7
                                           )
               Debtor.                     )

               ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

         PLEASE TAKE NOTICE THAT David A. Sosne, Brian J. LaFlamme and the firm of

Summers Compton Wells LLC, counsel for HH St. Louis Railway LP (“HH Railway”), alleged

Debtor herein, have by this document filed its Entry of Appearance and Request for Notices in

the above-styled bankruptcy case, and pursuant to Federal Rules of Bankruptcy Procedure 2002,

3017 and 9007 respectfully requests that all notices given or required to be given in this

proceeding be served upon HH Railway and its attorneys as follows:

                            David A. Sosne, Esq.
                            Brian J. LaFlamme, Esq.
                            Summers Compton Wells LLC
                            8909 Ladue Road
                            St. Louis, MO 63124
                            (314) 991-4999
                            (314) 991-2413 facsimile
                            Email: dasattymo@summerscomptonwells.com
                                    blaflamme@summerscomptonwells.com

                                    Respectfully Submitted,
                                    SUMMERS COMPTON WELLS LLC


Date: December 2, 2019              By:/s/ David A. Sosne
                                    David A. Sosne (#28365MO)
                                    Brian J. LaFlamme (#49776MO)
                                    8909 Ladue Road
                                    St. Louis, MO 63124
                                    (314) 991-4999/(314) 991-2413 Fax
                                    dasattymo@summerscomptonwells.com
                                    blaflamme@summerscomptonwells.com


#2364276v1                                    1
